Citation Nr: 0416534	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back pain, to 
include post-operative disc disease of the lumbar spine.

2.  Entitlement to service connection of a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to June 
1988, and had a previous period of unverified active service 
lasting one year and three months in duration.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things, denied the 
benefits sought on appeal, finding that the veteran had not 
submitted well-grounded claims.  Following the enactment of 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)), which redefined VA's 
duty to assist and effectively eliminated the need for a 
claimant to submit a well-grounded claim in order for VA to 
assist in the development of the claim, the RO denied the 
appealed claims on the merits.  This matter is now properly 
before the Board for appellate consideration.

The Board notes that the veteran was advised on August 12, 
2002 of an RO rating decision both granting and denying VA 
benefits sought by the veteran.  On August 20, 2003, the RO 
received a notice of disagreement, presumably in reference to 
the rating decision of the prior year.  This was postmarked 
August 18, 2003.  By a letter dated September 3, 2003, the RO 
informed the veteran that the notice of disagreement was not 
timely filed, and provided him with his appellate rights.  
The record before the Board does not contain a notice of 
disagreement from the RO's September 2003 determination.  
Consequently, the only issues here on appeal are as set forth 
on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back disability as a 
result of his active service.

3.  The veteran does not have a current bilateral knee 
disability as a result of his active service.


CONCLUSIONS OF LAW

1.  Chronic low back pain, to include post-operative disc 
disease of the lumbar spine, was not incurred in or as a 
result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Bilateral knee disabilities were not incurred in or as a 
result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The evidence of record shows that the veteran retired 
honorably in June 1988, after approximately twenty years of 
service with the United States Army.  His service medical 
records include complaints of pain associated with a twisted 
left knee in November 1968, complaints of pain in the mid-
back in June 1983, and x-ray reports dated in July 1984 which 
show degenerative changes in the cervical spine only.  Upon 
periodic examination in March 1987, there were no findings of 
either a back or a bilateral knee disability.  Additionally, 
upon retirement examination in March 1988, there were no 
findings of either a back or a bilateral knee disability and 
the veteran did not make any reference to continuing pains in 
those areas in the Report of Medical History associated with 
the examination report.

The veteran filed his first application for VA compensation 
in September 1988 and listed a number of physical problems 
that began during his period of service.  He did not mention 
any low back or knee problems that had developed over the 
course of his active service nor any injury to the low back 
or knees during service.

Private medical records reflect that the veteran is a 
marathon runner, occasionally running up to eighteen miles 
per day, and that he presented for treatment for low back 
pain in 1999, relating that the back pain had begun following 
his running of a marathon in April 1999.  There was no 
reference to a prior injury nor to any history of back pain 
noted in the treatment records.  In July 1999, however, the 
veteran submitted his second application for VA compensation 
benefits, stating that he had experienced low back pain since 
1970 and numbness in his extremities since 1976.  

None of the veteran's post-service treatment records obtained 
include a history of previous injury to either the low back 
or to the knees.  Additionally, there is no reference in a 
post-service medical record of complaints of or treatment for 
continuing pain in the low back and/or knees prior to 1999.  
There is, however, an undated document signed on behalf of 
the veteran's knee surgeon stating that, "[t]his is not a 
new injury, this was an old problem."  There is no further 
explanation of this document nor is it accompanied by a 
description of an, "old problem."

In September 1999, the veteran underwent his first back 
surgery and there is no suggestion in the medical evidence 
that the extruded disc fragment at L2, bilateral herniated 
disc at L3 and lateral recess stenosis at the L4-L5 level of 
the veteran's lumbar spine were in any way related to 
activities other than his marathon running.  Treatment 
records also show that the veteran continued to complain of 
back pain notwithstanding his return to marathon running 
after surgery and his treating surgeon noted in July 2000 
that the low back pain experienced was consistent with the 
diagnosed osteoarthritis and disc disease being aggravated by 
running.  The veteran did, however, undergo a second back 
surgery in February 2001.

Private treatment records dated in December 1999 also show 
that the veteran presented with knee pain and no history of a 
specific injury.  His history as a marathon runner was again 
noted as well as the beginning of excruciating pain in the 
right knee following his return to running after recuperating 
from his September 1999 back surgery and being cleared by his 
surgeon to return to his regular activities.  The veteran was 
found to have a degenerative tear of the right medial 
meniscus and underwent arthroscopic meniscectomy in December 
1999.  Patello-femoral pain was diagnosed in April 2000 when 
the veteran presented with complaints of pain and reported 
that he had returned to a schedule of running 100 miles per 
month.  The veteran underwent additional right knee 
arthroscopy with debridement of the medial meniscal tear in 
November 2001.  Again, there was no mention in the treatment 
records of an inservice beginning to the knee problem.

In April 2000, the veteran underwent VA examination and 
complained of stiffness and soreness in his lower back and 
the need for knee surgery as a result of wear and tear on his 
knees during active service.  This report does not contain 
any reference to the veteran's post-service marathon running 
nor to the onset of back pain following a marathon in the 
spring of 1999 and the onset of knee pain following his 
return to long-distance running in the winter of that same 
year.  Upon examination, the veteran was found to have some 
limitation in the lumbar spine, but an opinion was not 
specifically rendered as to the etiology of either the 
veteran's low back or knee complaints.

A.  Low Back Pain

Given the evidence as outlined above, the Board finds that 
the veteran's current low back disability is not a result of 
activities during his period of active service as there is no 
medical evidence of a continuation of symptoms since the one 
complaint of pain during service in 1983.  In fact, the 
veteran does not aver that he required treatment for a back 
disability at any time between his discharge from service and 
his 1999 onset of low back pain.  Although the veteran's 
statements are weighed in conjunction with the medical 
evidence, the post-service treatment records are deemed to be 
the most credible evidence with respect to the onset of back 
pain.  Specifically, upon presenting for treatment, it is 
acknowledged that an individual generally presents a credible 
account of events because there is no ulterior motive such as 
the desire for compensation.  Not to say that the veteran 
subsequently created his assertion that the current 
disability began during service only to obtain compensation, 
it is just important to point out why the post-service 
medical evidence is weighed so heavily.  It is also important 
to note that the veteran's assertions, standing on their own, 
are insufficient to establish a relationship between a 
current disability and one complaint of pain during service 
as laypersons are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran was not found to have a low back disability upon 
discharge from service.  Indeed, he did not even note a 
history of back pain during service at the time of his 
retirement physical.  Additionally, the veteran did not list 
a back disability as a physical ailment that began during 
service when he first requested VA compensation benefits in 
July 1988.  It was not until July 1999, approximately three 
months after he related to his private physician that low 
back pain began following a recreational activity, that he 
asserted that a chronic back disability began during service.  
And, the medical evidence of record shows that the veteran 
was treated for lumbar impairments that began in 1999, over 
ten years after discharge from service, with no prior post-
service treatment of a back disability.  Thus, after 
considering the record as a whole, the Board denies the claim 
of entitlement to service connection for chronic low back 
pain, to include post-operative disc disease of the lumbar 
spine, as there is no medical evidence to link the current 
disability to the veteran's period of service and all 
evidence of record other than the veteran's statements to VA 
support a finding that his current disability resulted from 
post-service events.

B.  Bilateral Knee Disabilities

Given the evidence as outlined above, the Board finds that 
the veteran's current knee disabilities are not results of 
activities during his period of active service as there is no 
medical evidence of a continuation of symptoms since the one 
complaint of pain associated with a twisted left knee in 
1968.  In fact, the veteran does not aver that he required 
treatment for a bilateral knee disability at any time between 
his discharge from service and his 1999 onset of pain.  It is 
also noted that the veteran's inservice complaint related to 
his left knee and the recent knee surgeries were performed on 
the right knee.

The veteran was not found to have a knee disability upon 
discharge from service and he did not report a history of 
knee pain during service at the time of his retirement 
physical.  The veteran did not list a knee disability as a 
physical ailment that began during service when he first 
requested VA compensation benefits in July 1988 nor in his 
July 1999 application for VA compensation benefits.  The 
medical evidence simply shows a history of marathon running 
and presentation for treatment following a return to running 
100 miles per month after being on a rest period after back 
surgery in 1999, over ten years following discharge from 
service.  There is no suggestion in the medical evidence that 
the veteran's complaints of knee pain and limitation are 
related to anything other than his post-service activities 
and the veteran has not identified any medical evidence 
showing a continuity of symptomatology since discharge from 
service.  The undated document signed on behalf of the 
veteran's knee surgeon is too vague to link a current knee 
disability to one complaint of left knee pain during service.  
In fact, the evidence shows that the surgeon was treating a 
right knee meniscal tear and the inservice complaint was with 
respect to the left knee.  Thus, after considering the record 
as a whole, the Board denies the claim of entitlement to 
service connection for a bilateral knee disability as there 
is no medical evidence to link the current disability to the 
veteran's period of service and all evidence of record other 
than the veteran's statements to VA support a finding that 
his current disability resulted from post-service events.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims here on appeal has proceeded in accordance with 
the law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
May 2000, prior to the enactment of the VCAA, and the VCAA 
notice was given to the veteran in August 2001.  
Notwithstanding the arguments of the veteran's representative 
in its June 2004 Written Brief Presentation, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every similar case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the 
AOJ could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C. Section 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  The VCAA 
requires that the duty to notify is satisfied and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the content of the notice fully complied 
with the requirements of 38 U.S.C. Section 5103(a) and 
38 C.F.R. Section 3.159(b).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, the Board finds that it 
is not prejudicial error to decide this appeal at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in August 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified that his claims were being re-evaluated on 
the merits, he was advised of the evidence necessary to 
substantiate his claims, and he was notified of the 
responsibilities of VA and of the veteran in obtaining 
evidence.  The August 2001 letter stated that (1) the 
evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a physical examination.  It appears that 
all known and available medical records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran was 
given the opportunity to testify before an RO hearing officer 
and/or the Board, but declined to do so.  He has, however, 
actively participated in the development of his claims.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for chronic low back pain, to include 
post-operative disc disease of the lumbar spine, is denied.

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



